Exhibit 10.1


 
GENPACT LIMITED
 
2007 OMNIBUS INCENTIVE COMPENSATION PLAN
 
PERFORMANCE SHARE AWARD AGREEMENT
 
THIS PERFORMANCE SHARE AWARD AGREEMENT (the “Agreement”), dated as of ________
__, 2010 (the “Award Date”), is made by and between Genpact Limited, an exempted
limited company organized under the laws of Bermuda (the “Company”) and
_______________ (“Participant”).  To the extent not defined herein, all
capitalized terms in this Agreement shall have the meanings assigned to them in
the Genpact Limited 2007 Omnibus Incentive Compensation Plan (the “Plan”).
 
RECITALS:
 
WHEREAS, the Company has adopted the Plan for the purpose of promoting the
interests of the Company and its shareholders by attracting and retaining
exceptional directors, officers, employees and consultants and enabling such
individuals to participate in the long-term growth and financial success of the
Company.
 
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant to Participant a performance share award
under the Plan as provided for herein.
 
NOW, THEREFORE, for and in consideration of the premises and covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
 
1. Grant of Performance Shares Award. The Company hereby awards to Participant,
as of the Award Date, a performance share award (the “Award”) under the Plan
entitling Participant to receive a number of Shares based on the extent, if any,
to which the applicable performance goals specified in Appendix A of this
Agreement (the “Performance Goals”) for the performance period commencing on
January 1, 2010 and ending on December 31, 2012 (the “Performance Period”) have
been attained.  The initial number of Shares that shall be used to determine
Participant’s rights pursuant to this Award is «Shares_Granted» (the “Target
Performance Shares”).  The number of Target Performance Shares shall be used
solely to calculate the actual number of Shares that may be issued to
Participant under this Agreement (“Actual Performance Shares”).  The number of
Actual Performance Shares to which Participant may become entitled under this
Agreement shall be calculated following the end of the Performance Period and
shall be based on the level at which the Performance Goals for the Performance
Period are determined to have been attained.  Both the number of Target
Performance Shares and Actual Performance Shares shall be subject to adjustment
as set forth in the Plan.
 
The number of Actual Performance Shares to which Participant may become entitled
at the end of the Performance Period shall be calculated by multiplying the
designated number of Target Performance Shares by a performance percentage
ranging from 0% to 150%.  The actual performance percentage to be used for such
purpose shall be determined in accordance with the methodology set forth in
Appendix A and shall be tied to the attained level of Company performance for
the Performance Period described in Appendix A.  In no event may the number of
Actual Performance Shares exceed one hundred fifty percent (150%) of the Target
Performance Shares.


Notwithstanding the foregoing, in the event of a Change of Control during the
Performance Period, the number of Shares issuable under this Award shall be
determined as set forth in Paragraph 4 below.


2. Performance Goals.
 
(a) Committee Determination.  Following the end of the Performance Period, the
Committee shall determine whether and the extent to which the Performance Goals
have been achieved for the Performance Period and shall determine the number of
Shares, if any, issuable to Participant with respect to the level of achievement
of the Performance Goals; provided that with respect to any Award to a “covered
employee” within the meaning of Section 162(m) of the Code, the Committee shall
have certified the achievement of the Performance Goals.  The Committee’s
determinations with respect to the achievement of the Performance Goals shall be
based on the Company’s audited financial statements, subject to any adjustments
made by the Committee in accordance with Paragraph 2(c) below.  If the threshold
levels for the Performance Goals are not achieved, the Award shall be cancelled
and Participant shall thereupon cease to have any right or entitlement to
receive any Shares under the Award.
 
(b) Committee Discretion to Reduce or Eliminate Award.  Notwithstanding
satisfaction, achievement or completion of the Performance Goals (or any
adjustments thereto as provided below), the number of Shares issuable hereunder
may be reduced or eliminated by the Committee on the basis of such further
considerations as the Committee in its sole discretion shall determine.
 
(c) Modification of Performance Goals.  The Committee shall have the right to
adjust or modify the calculation of the Performance Goals as permitted under the
Plan.
 
(d) Section 162(m). To the extent the Committee has determined that this Award
is intended to comply with the performance-based exception to Section 162(m) of
the Code and Participant is a “covered employee” within the meaning of Section
162(m) of the Code, all actions taken hereunder (including without limitation
any adjustments of Performance Goals) shall be made in a manner which would
comply with Section 162(m) of the Code.
 
3. Cessation of Employment or Service; Disability or Death.
 
(a) Should Participant cease continued employment or service with the Company or
an Affiliate for any reason prior to the end of the Performance Period, the
Award shall be immediately canceled and Participant shall thereupon cease to
have any right or entitlement to receive any Shares under the Award; provided,
however, that should a Change of Control occur during the Performance Period,
then the provisions of Paragraph 4 shall govern the number of Shares issuable
under the Award.
 
(b) Notwithstanding Paragraph 3(a), in the event of Participant’s termination of
continued employment or service with the Company or an Affiliate that occurs
during the last year of the Performance Period by reason of death or Disability,
Participant shall, following the completion of the Performance Period, be
entitled to receive a number of Shares determined by multiplying the number of
Shares (if any) to which Participant would be entitled based on the actual level
at which the Performance Goals are achieved by a fraction, the numerator of
which is the number of months of service in the Performance Period prior to the
termination (rounded up to the closest whole month) and the denominator of which
is thirty-six (36).
 
4. Change of Control:  In the event a Change of Control occurs during the
Performance Period, the number of Shares issuable under this Award and the date
of issuance of the Shares shall be determined as follows notwithstanding any
provisions of this Agreement or the Plan to the contrary:
 
(a) In the event the Change of Control occurs within the first twelve (12)
months of the Performance Period and Participant remains in continued employment
or service with the Company or an Affiliate through the effective date of that
Change of Control, then this Award shall be converted into a right to receive
the number of Target Performance Shares without any measurement of Performance
Goal attainment to date, subject to the provisions of Paragraphs 4(c) and 4(d)
below.
 
(b) If the Change of Control occurs on or after completion of the first twelve
(12) months of the Performance Period and Participant remains in continued
employment or service with the Company or an Affiliate through the effective
date of that Change of Control, this Award shall be converted into the right to
receive the number of Shares determined by multiplying (A) the number of Target
Performance Shares by (B) the applicable performance percentage (determined in
accordance with the performance percentage matrix in attached Appendix A) for
the levels at which the Performance Goals are attained over an abbreviated
Performance Period ending with the close of the Company’s fiscal quarter
coincident with or immediately preceding the effective date of the Change of
Control, subject to the provisions of Paragraphs 4(c) and 4(d) below.
 
(c) If this Award is assumed, continued or substituted in connection with the
Change of Control in accordance with the Plan, then provided Participant remains
in continued employment or service with the Company or an Affiliate through the
completion of the Performance Period, the Shares, or other consideration payable
in connection with such assumption, continuation or substitution, issuable under
this Award (as determined pursuant to Paragraphs 4(a) or 4(b)) shall be issued
on January 1, 2013 or as soon as practicable thereafter but in no event later
than March 15, 2013.  If Participant's continued employment or service
terminates prior to completion of the Performance Period, then except as
otherwise provided in Paragraph 4(f), the Award shall be immediately cancelled
upon such termination and Participant shall thereupon cease to have any right or
entitlement to receive any Shares or other consideration under the Award.
 
(d) If this Award is not assumed, continued or substituted in connection with
the Change of Control in accordance with the Plan, then the Shares issuable
under this Award (as determined pursuant to Paragraphs 4(a) or 4(b)) shall be
issued on the effective date of the Change of Control or as soon as
administratively practicable thereafter, but in no event more than fifteen (15)
business days after such effective date.
 
(e) Following a Change of Control, Participant shall not have any right to
receive any Shares under this Award in excess of the number of Shares determined
under this Paragraph 4.
 
(f) Notwithstanding anything to the contrary, in the event of an Involuntary
Termination within twenty-four (24) months following a Change of Control that
occurs during the Performance Period and in connection with which this Award is
assumed, continued or substituted, the Shares, or other consideration payable in
connection with such assumption, continuation or substitution issuable under
this Award, (as determined pursuant to Paragraphs 4(a) or 4(b) above) shall be
issued immediately upon such Involuntary Termination or as soon as practicable
thereafter, but in no event more than fifteen (15) business days after such
Involuntary Termination.
 
(g) Each issuance of Shares shall be subject to the Company’s collection of any
Applicable Taxes.
 
(h) For purposes of this Agreement, the following definitions shall apply:
 
(i) “Involuntary Termination” shall mean the termination of Participant’s
continued employment or service with the Company or an Affiliate which occurs by
reason of such individual’s involuntary dismissal or discharge by the Company
(or Affiliate) for reasons other than Cause.
 
(ii)  “Cause” shall mean “Cause” as defined in any employment or consulting
agreement between Participant and the Company or an Affiliate in effect at the
time of termination or, in the absence of such an employment or consulting
agreement: (A) any conviction by a court of, or entry of a pleading of guilty or
nolo contendere by Participant with respect to, a felony or any lesser crime
involving moral turpitude or a material element of which is fraud or dishonesty;
(B) Participant’s willful dishonesty of a substantial nature towards the Company
and any of its Affiliates; (C) Participant’s use of alcohol or drugs which
materially interferes with the performance of his duties to the Company and/or
its Affiliates or which materially compromises the integrity and reputation of
Participant or the Company and/or its Affiliates; or (D) Participant’s material,
knowing and intentional failure to comply with material applicable laws with
respect to the execution of the Company’s and its Affiliates’ business
operations.
 
     5. Issuance of Share; Withholding.
 
(a) Except as otherwise provided under Paragraph 4, the Company shall issue the
Actual Performance Shares to which Participant becomes entitled as soon as
practicable following the determination under Paragraph 2 above but in no event
later than the fifteenth (15th) day of the third (3rd) calendar month following
the end of the Performance Period, subject to the Company’s collection of any
Applicable Taxes.
 
(b) Any Applicable Taxes required to be withheld with respect to the issuance of
the Shares under this Agreement shall be paid through an automatic Share
withholding procedure pursuant to which the Company will withhold, at the time
of such issuance, a portion of the Shares with a Fair Market Value (measured as
of the issuance date) equal to the amount of those taxes.  Notwithstanding the
foregoing, the Company may, in its sole discretion, require that such Applicable
Taxes be paid through Participant’s delivery of his or her separate check
payable to the Company in the amount of such taxes.
 
(c) In no event will any fractional shares be issued.
 
(d) The holder of this Award shall not have any shareholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
Participant becomes the record holder of those Shares following their actual
issuance after the satisfaction of the Applicable Taxes.
 
6. Limited Transferability.  Prior to actual receipt of the Shares which vest
and become issuable hereunder, Participant may not transfer any interest in the
Award or the underlying Shares.  Any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this
Award.  Participant may make such a beneficiary designation at any time by
filing the appropriate form with the Committee or its designee.
 
7. Clawback.  If Participant has breached any restrictive covenant (whether
non-solicitation, non-competition, non-disparagement or confidentiality) under
any agreement between Participant and the Company or an Affiliate during
employment or during the one (1) year period following termination of
Participant’s employment or service with the Company or an Affiliate, the
Company shall have the right to terminate this Award (and Participant shall
thereupon cease to have any right or entitlement to receive any Shares under
this Award) to the extent outstanding and to cancel any Shares issued hereunder
and be paid any proceeds received by Participant from the sale of Shares issued
hereunder.
 
8. Section 409A.  Notwithstanding any provision to the contrary in this
Agreement, to the extent this Award may be deemed to create a deferred
compensation arrangement under Code Section 409A, then Shares or other amounts
which become issuable or distributable under this Agreement by reason
of  Participant’s cessation of continued employment or service shall actually be
issued or distributed to Participant prior to the earlier of (i) the first day
of the seventh (7th) month following the date of Participant’s Separation from
Service (as determined under Code Section 409A and Treasury Regulations
thereunder) or (ii) the date of Participant’s death, if Participant is deemed at
the time of such Separation from Service to be a specified employee under
Section 1.409A-1(i) of the Treasury Regulations issued under Code Section 409A,
as determined by the Committee in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the Company,
and such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code Section 409A(a)(2). The deferred Shares or
other distributable amount shall be issued or distributed in a lump sum on the
first day of the seventh (7th) month following the date of Participant’s
Separation from Service or, if earlier, the first day of the month immediately
following the date the Company receives proof of Participant’s death.
 
9. Compliance with Laws and Regulations. The issuance of Shares pursuant to the
Award shall be subject to compliance by the Company and Participant with all
applicable laws, rules and regulations and to such approvals by any regulatory
or governmental agency as may be required.  The Committee, in its sole
discretion, may postpone the issuance or delivery of Shares as the Committee may
consider appropriate and may require Participant to make such representations
and furnish such information as it may consider appropriate in connection with
the issuance or delivery of Shares in order to be in compliance with applicable
laws, rules and regulations.
 
10. Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant and
Participant’s assigns, beneficiaries, executors, administrators, heirs and
successors.
 
11. Notices.  All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:
 
if to the Company:
 
Genpact Limited
Canon’s Court
22 Victoria Street
Hamilton HM EX
Bermuda
Attn:  Secretary
 
with a copy to:
Genpact Process Solutions, LLC
105 Madison Avenue
Second Floor
New York, NY 10016
Attn:  Legal Department
 
if to Participant, at Participant’s last known address on file with the Company.
 
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
 
12. Construction.  This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.  All decisions of the Committee with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.
 
13. Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of New York.  Each Participant and the Company hereby
waive, to the fullest extent permitted by applicable law, any right either of
them may have to a trial by jury in respect to any litigation directly or
indirectly arising out of, under or in connection with this Agreement or the
Plan.
 
14. No Impairment of Rights.  This Agreement shall not in any way be construed
or interpreted so as to affect adversely or otherwise impair in any way the
rights of the Company or its shareholders to remove Participant from the Board
at any time in accordance with applicable law.
 
15. Signature in Counterparts.  This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto were upon the same instrument.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
 
GENPACT LIMITED
 


 
Signature:
                                                                           
 
Name:
                                                                           
 
Title:
                                                                           
 


 
PARTICIPANT
 


 
Signature:
                                                                           
 
Name:
                                                                           
 
Address:
                                                                           
 




Appendix A
 
Organic Performance Goals: The Performance Goals to be achieved under the Award
are 3-year Average Revenue Growth and 3-year Average EBITDA Growth for the
Company for the Performance Period commencing on January 1, 2010 and ending on
December 31, 2012.  For each goal there are three designated levels of
attainment – threshold, target and outstanding.


Performance Level
3-Year Avg. Revenue Growth
3-Year Avg. Average EBITDA Growth
Outstanding
20%
20%
Target
15%
15%
Threshold
10%
10%



·
For such purpose, Revenue Growth and EBITDA Growth shall be calculated without
taking into account the effect of any acquisition or restructuring.



·
The Actual Performance Shares to which Participant may become entitled at the
end of the Performance Period shall be calculated by multiplying the designated
number of Target Performance Shares by a performance percentage based on the
level of achievement of each performance goal as follows (and rounding down to
the nearest whole number):




   
Avg. Organic Revenue Growth
   
10.0%
12.5%
15.0%
17.5%
20.0%
Avg. EBITDA Growth
10.0%
50%
63%
75%
88%
100%
12.5%
63%
75%
88%
100%
113%
15.0%
75%
88%
100%
113%
125%
17.5%
88%
100%
113%
125%
138%
20.0%
100%
113%
125%
138%
150%



·  
Straight line interpolation will apply to performance levels between the ones
illustrated above.



·  
If performance below threshold occurs for either metric, payout on the other
metric will also be zero regardless of performance.



·  
The goals will be measured based on Company-wide performance on a consolidated
basis.




